Citation Nr: 0732947	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  05-20 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Smith, Associate Counsel


INTRODUCTION

The veteran had honorable active service from July 2000 to 
July 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas (RO).

The RO denied service connection for pes planus in an August 
2003 decision.  The August 2003 decision advised the veteran 
of her procedural and appellate rights.  The veteran did not 
appeal, and ordinarily that decision would be final.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2007).  However, in April 2004, the RO received 
additional service department records and reconsidered the 
claim.  See 38 C.F.R. § 3.156(c) (2007).  Accordingly, the 
Board will consider the claim on a de novo basis.  

A hearing before the undersigned sitting at the RO was held 
in April 2007. A transcript of that hearing is of record.


FINDING OF FACT

The veteran had moderate pes planus at entry, and mild and 
asymptomatic pes planus at discharge; a preponderance of the 
evidence is against a finding that the veteran's pes planus 
had its onset or increased in severity in service.


CONCLUSION OF LAW

Pes planus was present at service entry and was not 
aggravated therein.  38 U.S.C.A. §§ 1110, 1153 (West 2002); 
38 C.F.R. §§ 3.303, 3.306(a) (2007). 




REASONS AND BASES FOR FINDING AND CONCLUSION

In correspondence dated March 2005, the RO satisfied its duty 
to notify the veteran under 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2007).  Specifically, the RO 
notified the veteran of: information and evidence necessary 
to support a service connection claim for pes planus; 
information and evidence that VA would seek to provide; and 
information and evidence that the veteran was expected to 
provide.  The veteran was essentially instructed to submit 
any evidence in her possession that pertained to her claim.  
In March 2006, the RO also notified the veteran of the 
process by which initial disability ratings and effective 
dates are established.

The veteran was able to participate effectively in the 
processing of her claim.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.  Additionally, in light of the Board's denial 
of the veteran's claim for service connection for pes planus, 
no disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the veteran 
under the holding in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

VA has done everything reasonably possible to assist the 
veteran with respect to her claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The duties to notify and assist 
have been met.

In her service connection claim, the veteran asserted that 
her arches fell during basic training because of many road 
marches.  She maintained that this makes it difficult to 
stand for long periods of time.  

SMRs show a diagnosis of moderate pes planus at a May 2000 
entrance examination.  In addition, the veteran was treated 
for problems with her right foot in August 2000.  The 
assessment was overuse and flat feet.  Further, the veteran's 
March 2003 separation examination indicated mild and 
asymptomatic pes planus.

In support of her claim, the veteran submitted a December 
2004 letter from her private physician, Dr. Weiss, stating 
that the veteran has pes planus.  

For service connection to be established, there must be a 
current disability and evidence that such disability resulted 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 7104(a) 
(West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1  Vet. 
App. at 54.

The first question for consideration in evaluating a direct 
service connection claim is whether the competent evidence 
demonstrates a current disability.  In the present 
case, a diagnosis of pes planus was noted in SMRs in entrance 
and discharge examinations.  Further, a private physician 
provided a post service diagnosis of pes planus in a December 
2004 letter.  Therefore, a current disability is established, 
and the first element of a service connection claim is 
satisfied.  However, the remaining criteria necessary to 
establish service connection have not been met.

Regarding the second element of service connection, that of 
in-service incurrence or aggravation, the veteran testified 
at an April 2007 Board hearing that she had not been 
diagnosed with flat feet prior to service.  (Tr. 3)  She 
indicated that her problems began after basic training when 
her feet collapsed from marching and she had to wear tennis 
shoes for two weeks.  After basic training, the veteran did 
not seek medical treatment in service for problems with her 
feet.  The veteran treated her feet with over the counter 
gels and avoided wearing boots.  (Tr. 5)  The veteran stated 
that she was not issued any orthotic devices in service and 
did not begin to use them until summer 2006, approximately 
three years after discharge.  (Tr. 4)

Although the veteran maintains her pes planus began in 
service, the veteran's May 2000 entrance examination report, 
dated almost two months before her active duty began, 
reflects the presence of moderate pes planus.  Since the 
veteran's pes planus pre-existed service, the evidence must 
show an increase in disability during service. 

A pre-existing injury or disease is considered to have been 
aggravated by active service if there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  VA bears the burden to rebut the presumption of 
aggravation in service.  Laposky v. Brown, 4 Vet. App. 331, 
334 (1993); Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).  
However, aggravation is not conceded where the disability 
underwent no increase in severity during service based on all 
the evidence of record pertaining to the manifestations of 
the disability prior to, during, and subsequent to service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 
Vet. App. 398, 402 (1995).

Temporary or intermittent flare-ups of a pre-existing injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 
304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  
Thus, "a lasting worsening of the condition" - that is, a 
worsening that existed not only at the time of separation but 
one that still exists currently is required. Routen v. Brown, 
10 Vet. App. 183, 189 (1997); Verdon v. Brown, 8 Vet. App. 
529, 538 (1996).

There is no competent evidence of record which indicates an 
aggravation of the veteran's pes planus in service.  The only 
medical treatment during service was in August 2000 for a 
problem with the veteran's right foot which was resolved.  
Further, a March 2003 discharge examination shows a diagnosis 
of asymptomatic mild pes planus.  The post service private 
medical evidence also fails to indicate an aggravation of the 
veteran's condition during service.  Dr. Weiss' December 2004 
letter merely provides a current diagnosis of pes planus and 
shows that the veteran sought treatment approximately a year 
and a half after service.  As a result, the Board finds that 
pes planus was not aggravated during service and the 
presumption of soundness has been rebutted.

While the veteran testified that pes planus was incurred in 
service, this is contradicted by the medical evidence of 
record.  While her testimony that the pes planus became 
symptomatic in service is credible, the competent evidence 
clearly shows that the underlying disability did not increase 
in severity during active service.  Moreover, the veteran has 
not been shown to possess the requisite training or 
credentials needed to render a competent opinion as to 
medical causation.  As such, her lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  Espiritu, supra.

After consideration of all the evidence, including the 
veteran's testimony, the preponderance of the evidence is 
against the claim.  Because the preponderance of the evidence 
is against the claim, the benefit-of-the-doubt doctrine is 
not for application.  Gilbert, supra.

After consideration of all the evidence, including the 
veteran's testimony, the preponderance of the evidence is 
against the claim.  Because the preponderance of the evidence 
is against the claim, the benefit-of-the-doubt doctrine is 
not for application.  Gilbert, supra.


ORDER

Service connection for pes planus is denied.



____________________________________________
THOMAS J. DANNAHER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


